                   Case 18-10601-MFW                        Doc 1700             Filed 11/10/18              Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket Nos. 1634 and 1638
------------------------------------------------------------------x

                                                    AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

KONSTANTINA HAIDOPOULOS, being duly sworn, deposes and says:

1. I am employed as a Senior Noticing Coordinator by Epiq Corporate Restructuring, LLC2,
   located at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen
   years and am not a party to the above-captioned action.

2. On October 31, 2018, I caused to be served the:

       a. “Certificate of No Objection Regarding Debtors’ Second Motion to Extend the Deadline
          by Which the Debtors May Remove Civil Actions” dated October 30, 2018 [Docket No.
          1634], and

       b. “Second Order Extending the Deadline by which the Debtors May Remove Civil
          Actions,” dated October 31, 2018 [Docket No. 1638],




1           The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing address for
The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large number of debtors in these
cases, which are being jointly administered for procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax
identification numbers is not provided herein. A complete list of this information may be obtained on the website of the Debtors claims and
noticing agent at http://dm.epiq11.com/twc.
2
    Epiq Bankruptcy Solutions, LLC, is now known as Epiq Corporate Restructuring, LLC.
            Case 18-10601-MFW          Doc 1700      Filed 11/10/18     Page 2 of 12



   by causing true and correct copies to be:

      i.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail to those parties listed on the annexed Exhibit A, and

     ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                             /s/ Konstantina Haidopoulos
                                                             Konstantina Haidopoulos
 Sworn to before me this
 2nd day of November, 2018
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021
Case 18-10601-MFW   Doc 1700   Filed 11/10/18   Page 3 of 12




                    EXHIBIT A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 1700 List
                                                   Service  Filed 11/10/18       Page 4 of 12
Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP      (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                        BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP      (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 1700 PACIFIC AVE, STE
                                        4100 DALLAS TX 75201-4624
AKIN GUMP STRAUSS HAUER & FELD LLP      (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS & EDWARD
                                        MCNEILLY, ESQS. 1999 AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED         C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                       (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                        ATN: EDWARD S. WEISFELNER & HOWARD S. STEEL, ESQS. SEVEN TIMES SQUARE NEW YORK
                                        NY 10036
BUSH GOTTLIEB                           (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                        DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                        950 GLENDALE CA 91203
CARTER LEDYARD & MILBURN LLP            (COUNSEL TO BRB INTERNACIONAL S.A. & APOLO FILMS SL) ATTN: AARON R. CAHN &
                                        JOHN MICHAEL GRIEM, JR. 2 WALL ST NEW YORK NY 10005-2072
CROSS & SIMON, LLC                      (COUNSEL TO CREATIVE ARTIST AGENCY) ATTN: CHRISTOPHER P. SIMON & KEVIN S.
                                        MANN, ESQS. 1105 N MARKET ST STE 901 WILMINGTON DE 19801
CROSS & SIMON, LLC                      (COUNSEL TO WARNER BROS., KANBAR ENTERTAINMENT, LLC, HOODWINKED, LLC,
                                        ANNAPURNA PICTURES, WANDA PICTURES (HONG KONG) CO. LTD.) ATTN: CHRISTOPHER P.
                                        SIMON, ESQ. 1105 NORTH MARKET STREET, SUITE 901 WILMINGTON DE 19801
DAIMLER TRUST                           C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DAVIS WRIGHT TREMAINE LLP               (COUNSEL TO AMAZON, ET AL) ATTN: JOSEPH M. VANLEUVEN 1300 SW FIFTH AVE STE
                                        2400 PORTLAND OR 97201
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FELDERSTEIN FITZGERALD WILLOUGHBY &     (COUNSEL TO THE MCCLATCHY COMPANY, ET AL.) ATTN: PAUL J. PASCUZZI, ESQ. 400
PASCUZZI LLP                            CAPITOL MALL, SUITE 1750 SACRAMENTO CA 95814
GELLERT SCALI BUSENKELL & BROWN, LLC    (COUNSEL TO LESIA ANSON) ATTN: MICHAEL BUSENKELL & AMY BROWN, ESQS. 1201 NORTH
                                        ORANGE STREET, SUITE 300 WILMINGTON DE 19801
GLASER WEIL FINK HOWARD AVCHEN &        (COUNSEL TO WANDA PICTURES (HONG KONG) CO. LTD.) ATTN: PETER M. BRANSTEN, ESQ.
SHAPIRO LLP                             425 CALIFORNIA STREET, STE 800 SAN FRANCISCO CA 94104
HAGENS BERMAN SOBOL SHAPIRO LLP         (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                        ATTN: ELIZABETH A. FEGEN & EMILY BROWN, ESQS. 455 N. CITYFRONT PLAZA DR., STE
                                        2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP         (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                        ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1301 SECOND AVE, STE 2000 SEATTLE
                                        WA 98101
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC          C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
IRON MOUNTAIN INFORMATION MANAGEMENT,   ATTN: JOSEPH CORRIGAN ONE FEDERAL STREET BOSTON MA 02110
LLC
KELLEY DRYE & WARREN LLP                (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                        AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP     (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                        NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                        OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1801
                                        CENTURY PARK EAST, STE 700 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO ANNAPURNA PICTURES ATTN: PETER J. GURFEIN 1801 CENTURY PARK EAST,
                                        SUITE 700 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO WARNER BROS.) ATTN: JON L.R. DALBERG, ESQ. 1801 CENTURY PARK EAST,
                                        SUITE 700 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP           (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                              Page 1 OF 3
                                           THE WEINSTEIN COMPANY
                       Case 18-10601-MFW        Doc 1700 List
                                                  Service  Filed 11/10/18       Page 5 of 12
Claim Name                             Address Information
LANDAU GOTTFRIED & BERGER LLP          REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: TED A. DILLMAN 355 SOUTH GRAND AVENUE, SUITE
                                       100 LOS ANGELES CA 90071-1560
LAW OFFICE OF CURTIS A. HEHN           (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATTN: CURTIS A. HEHN, ESQ. 1007 N. ORANGE STREEET, 4TH FL
                                       WILMINGTON DE 19801
LAW OFFICE OF SUSAN E. KAUFMAN, LLC    (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: SUSAN E. KAUFMAN,
                                       ESQ. 919 N MARKET ST STE 460 WILMINGTON DE 19801
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO TOYOTA MOTOR SALES, USA, INC. & TOYOTA MOTOR CORPORATION) ATTN:
                                       WALTHER H. CURCHACK & BETHANY D. SIMMONS 345 PARK AVENUE NEW YORK NY 10154
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
MCDERMOTT WILL & EMERY LLP             (COUNSEL TO BETA FILM GMBH) ATTN: DARREN AZMAN, ESQ. 340 MADISON AVENUE NEW
                                       YORK NY 10173-1922
MORRIS JAMES LLP                       (COUNSEL TO TOYOTA MOTOR SALES, USA, INC. & TOYOTA MOTOR CORPORATION) ATTN:
                                       ERIC J. MONZO, ESQ. 500 DELAWARE AVENUE, STE 1500 WILMINGTON DE 19801
MORRIS JAMES LLP                       (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: JEFFRESY R. WAXMAN, ESQ. 500 DELAWARE AVENUE, STE 1500 WILMINGTON DE
                                       19801
MORRIS JAMES LLP                       (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: ERIC J. MONZO, ESQ. 500 DELAWARE
                                       AVENUE, SUITE 1500 WILMINGTON DE 19801
MORRIS, NICHOLS, ARSHT & TUNNELL LLP   (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: ANDREW R REMMING & MATTHEW O.
                                       TALMO, ESQS. PO BOX 1347 WILMINGTON DE 19899-1347
MORRIS, NICHOLS, ARSHT & TUNNELL LLP   (COUNSEL TO TIM SARNOFF) ATTN: DEREK C. ABBOTT & MATTHEW O. TALMO, ESQS. 1201
                                       N. MARKET ST, 16TH FL WILMINGTON DE 19899-1347
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    J. CALEB BOGGS FEDERAL BUILDING 844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE
                                       19801
PEOPLE OF THE STATE OF NEW YORK, THE   C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP    (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                       A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                       FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
POTTER ANDERSON & CORROON LLP          (COUNSEL TO WALT DISNEY COMPANY) ATTN: JEREMY RYAN AND D. RYAN SLAUGH P.O. BOX
                                       951 WILMINGTON DE 19801
ROSENTHAL, MONHAIT & GODDESS, P.A.     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: NORMAN
                                       M. MONHAIT, ESQ. & EDWARD B. ROSENTHAL, ESQ. P.O. BOX 1070 WILMINGTON DE
                                       19899-1070
SECURITIES AND EXCHANGE COMMISSION     NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                       STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION     100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                         (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                       E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL   ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL     ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
TN DEPT OF REVENUE                     C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 2 OF 3
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 1700 List
                                                    Service  Filed 11/10/18       Page 6 of 12
Claim Name                               Address Information
TN DEPT OF REVENUE                       37202-0207
TOBEROFF & ASSOCIATES, PC                (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                         50-363 MALIBU CA 90265
VORYS, SATER, SEYMOUR AND PEASE LLP      (COUNSEL TO TURNER ENTERTAINMENT NETWORKS, INC.) ATTN: TIFFANY STRELOW COBB,
                                         ESQ. 52 EAST GAY STREET/P.O. BOX 1008 COLUMBUS OH 43216-1008
WEIL, GOTHSAL & MANGES LLP               (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                         GRIFFITHS, THEODORE E. TSEKERIDES & CHRISTINA M. BROWN, ESQS. 767 FIFTH AVE
                                         NEW YORK NY 10153-0119
WHITEFORD, TAYLOR & PRESTON LLC          (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I, EAST WEST BANK & BETA FILM GMBH)
                                         ATTN: CHRISTOPHER M. SAMIS & L. KATHERUNE GOOD THE RENAISSANCE CENTRE 405 N
                                         KING ST STE 500 WILMINGTON DE 19801
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: ANDREW GOLDMAN, ESQ. 7 WORLD TRADE
LLP                                      CENTER 250 GREENWICH STREET NEW YORK NY 10007
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                      STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006
WINSTON & STRAWN LLP                     (COUNSEL TO NU IMAGE, INC.) ATTN: CARRIE V. HARDMAN, ESQ. 200 PARK AVE NEW
                                         YORK NY 10166
WOMBLE BOND DICKINSON (US) LLP           (COUNSEL TO BANK HAPOALIM & OPUS BANK) ATTN: MATTHEW P. WARD & MORGAN L.
                                         PATTERSON, ESQS. 222 DELAWARE AVENUE, STE 1501 WILMINGTON DE 19801
WOMBLE BOND DICKINSON (US) LLP           (COUNSEL TO NU IMAGE, INC.) ATTN: MATTHEW P. WARD, ERICKA F. JOHNSON & MORGAN
                                         L. PATTERSON, ESQS. 222 DELAWARE AVE, STE 1501 WILMINGTON DE 19801




                                  Total Creditor count 62




EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 3 OF 3
                                            THE WEINSTEIN COMPANY
                          Case 18-10601-MFW      Doc 1700 List
                                                   Service  Filed 11/10/18        Page 7 of 12
Claim Name                              Address Information
ABC                                    C/O FIELDFISHER ATTN JILL GREENFIELD, PARTNER RIVERBANK HOUSE, 2 SWAN LANE
                                       LONDON EC4R 3TT UNITED KINGDOM
ACKERS, GREGORY                        503 W OLYMPIC BLVD SANTA MONICA CA 90401
AI INTERNATIONAL HOLDINGS (BVI) LIMITED C/O QUINN EMMANUEL 51 MADISON AVENUE, 22ND FLOOR NEW YORK NY 10010
AMERICAN EXPRESS TRAVEL RELATED SVCS   INC, C/O JAFFE & ASHER LLP ATTN: LAWRENCE M. NESSENSON 600 THIRD AVENUE NEW
CO,                                    YORK NY 10016
AMERICAN FEDERATION OF TELEVISION      AND RADIO ARTIST, AFL-CIO 260 MADISON AVE 7 NEW YORK NY 10016
AMERICAN MEDIA INC                     ATTN MICHAEL D SIROTA 1325 AVENUE OF THE AMERICAS STE 1900 NEW YORK NY 10019
ANSON, LESIA                           CO TOBEROFF ASSOCIATES ATTN: MARC TOBEROFF 23823 MALIBU ROAD, STE 50-363
                                       MALIBU CA 90265
APOLO FILMS SL                         CO CARTER LEDYARD MILBURN LLP ATTN JOHN M GRIEM, JR TWO WALL ST NEW YORK NY
                                       10005
BART PRODUCTIONS, LLC                  O/B/O FACTORY GIRL, LLC C/O GIEGER, LABORDE & LAPEROUSE L.L.C ONE SHELL SQUARE
                                       NEW ORLEANS LA 70139
BORCHERS, DONALD P.                    CO CHARNLEY RIAN LLP ATTN RICHARD L. CHARNLEY 12121 WILSHIRE BLVD. SUITE 600
                                       LOS ANGELES CA 90025
BRB INTERNATIONAL, S.A.                CO CARTER LEDYARD MILBURN LLP ATTN JOHN M GRIEM, JR TWO WALL ST NEW YORK NY
                                       10005
BROCK, ZOE                             CO HAGENS BERMAN SOBOL SHAPIRO LLP ATTN JASON ZWEIG 555 FIFTH AVE, STE 1700
                                       NEW YORK NY 10017
BUFFALO NEWS INC                       C/O GETMAN & BIRYLA LLP 800 RAND BLDG., 14 LAFAYETTE SQUARE BUFFALO NY
                                       14203-1995
CANOSA, ALEXANDRA                      CO STEWART OCCHIPINTI LLP ATTN CHARLES A STEWART, III ONE EXCHANGE PLAZA, 55
                                       BROADWAY,STE 1501 NEW YORK NY 10006
CARROLL, CHARLOTTE CATHERINE           ADDRESS ON FILE
DEGETO FILM GMBH                       C/O MORGAN LEWIS & BOCKIUS ATTN: JOHN M. VASSOS 101 PARK AVE NEW YORK NY 10178
DIRECTORS GUILD OF AMERICA             7920 W SUNSET BLVD LOS ANGELES CA 90046-3347
EMJAG PRODUCTIONS IN C ET AL           FREEDMAN TAITELMAN, LLP BRYAN J FREEDMAN 1901 AVE OF THE STARS, STE 500 LOS
                                       ANGELES CA 90067
ENTERTAIMENT ONE FILM S CANADA INC     SHEPPARD, MULLIN, RICHTER HAMPTON LLP MARTIN D. KATZ 1901 AVE OF THE STARS,
                                       STE 1600 LOS ANGELES CA 90067
GEISS, LOUISETTE                       CO HAGENS BERMAN SOBOL SHAPIRO LLP ATTN JASON ZWEIG 555 FIFTH AVE, STE 1700
                                       NEW YORK NY 10017
GENIUS PRODUCTS, LLC, CHAPTER 7 TRUSTEE ALFRED H. SIEGEL, CO ROBINS KAPLAN LLP ATTN DAVID B. SHEMANO 2049 CENTURY PARK
                                        EAST, SUITE 3400 LOS ANGELES CA 90067
HUETT, DOMINIQUE                       CO HERMAN LAW ATTN JEFF HERMAN 5200 TOWN CENTER CIRCLE, STE 540 BOCA RATON FL
                                       33486
HUNTER I.F., LLC.                      C/O HOSKINS DIEUVIL PC SEBASTIAN M. HOSKINS, ESQ 271 FT WASHINGTON AVE., STE
                                       4C NEW YORK NY 10032
KENDALL, KATHERINE                     CO HAGENS BERMAN SOBOL SHAPIRO LLP ATTN JASON ZWEIG 555 FIFTH AVE, STE 1700
                                       NEW YORK NY 10017
KLAPPER,ANDREW M., M.D.                C/O SHAPIRO, FORMAN & ALLEN 380 MADISON AVENUE NEW YORK NY 10017
KLATT, NANNETTE                        CO HAGENS BERMAN SOBOL SHAPIRO LLP ATTN JASON ZWEIG 555 FIFTH AVE, STE 1700
                                       NEW YORK NY 10017
LINDT SPRUNGLI USA INC                 CO HUSCH BLACKWELL LLP ATTN: MICHAEL KLEBANOV 750 17TH STREET, NW, STE 900
                                       WASHINGTON DC 20006
LUGE CLUB PRODUCTIONS INC              ATTN MARTIN D SINGER, ESQ LAVELY SINGER PROFESSIONAL CORPORATION STE 2400 LOS
                                       ANGELES CA 90067
NOBLE, KADIAN                          CO HERMAN LAW ATTN STEVE S MERMELSTEIN 5200 TOWN CENTER CIR, 540 BOCA RATON FL
                                       33486
PEOPLE OF THE STATE OF NEW YORK, THE   CO ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PIERRE-PAUL, MYRLANDE                  C/O DAVID HOROWITZ PC 171 MADISON AVENUE STE 1300 NEW YORK NY 10016



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 1 OF 2
                                            THE WEINSTEIN COMPANY
                         Case 18-10601-MFW       Doc 1700 List
                                                   Service  Filed 11/10/18        Page 8 of 12
Claim Name                              Address Information
REHAL, SANDEEP                          CO EISENBERG SCHNELL LLP ATTN LAURA S SCHNELL 233 BROADWAY, STE 2704 NEW YORK
                                        NY 10279
SAGEMILLER, MELISSA                     CO HAGENS BERMAN SOBOL SHAPIRO LLP ATTN JASON ZWEIG 555 FIFTH AVE, STE 1700
                                        NEW YORK NY 10017
SARTRACO, INC.                          2029 CENTURY PARK EAST SUITE 1600 LOS ANGELES CA 90067
SCREEN ACTORS GUILD, INC.               360 MADISON AVENUE, 12TH FLOOR NEW YORK NY 10017
SCREEN ACTORS GUILD, INC.               5757 WILSHIRE BLVD., 7TH FLOOR LOS ANGELES CA 90036
SPEED MEDIA                             C/O BRIGGS LAW 6464 SUNSET BOULEVARD STE 715 HOLLYWOOD CA 90028
TENSOR LAW PC                           ATTN CHANEL KATIRAIE; AARON G FILLER 2716 OCEAN PARK BLV, 3082 SANTA MONICA CA
                                        90405
TERRENCE D WILLIAMS                     5500 TRUMBULL AVE, APT 816 DETROIT MI 48208
THE NEW YORK TIMES COMPANY              1800 CENTURY PARK E STE 400 LOS ANGELES CA 90067-1507
THOMAS, SARAH ANN AKA SARAH ANN MASSE   CO HAGENS BERMAN SOBOL SHAPIRO LLP ATTN JASON ZWEIG 555 FIFTH AVE, STE 1700
                                        NEW YORK NY 10017
WESTON, BRAD                            CO THE KERNAN LAW FIRM ATTN S. MICHAEL KERNAN 9663 SANTA MONICA BLVD, STE 450
                                        LOS ANGELES CA 90210
WOOD ENTERTAINMENT LLC                  4216 TRACY ST LOS ANGELES CA 90027-3237
WRITERS GUILD OF AMERICA, WEST, INC.    7000 WEST 3RD STREET LOS ANGELES CA 90048-4329




                               Total Creditor count 44




EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 2 OF 2
Case 18-10601-MFW   Doc 1700   Filed 11/10/18   Page 9 of 12




                    EXHIBIT B
             Case 18-10601-MFW    Doc 1700   Filed 11/10/18   Page 10 of 12


afg@pryormandelup.com
aglenn@kasowitz.com
agold@herrick.com
andrewtenzer@paulhastings.com
anjana.samant@ag.ny.gov
arosen@diamondmccarthy.com
asimonds@sidley.com
bennettmurphy@quinnemanuel.com
bill.freeman@kattenlaw.com
boneill@kramerlevin.com
bsandler@pszjlaw.com
chipman@chipmanbrown.com
cweinerlevy@venable.com
dabbott@mnat.com
daobrien@venable.com
david@softnesslaw.com
dbeskrone@ashbygeddes.com
dbrogan@bayardlaw.com
dbutz@mnat.com
dgrassgreen@pszjlaw.com
dklauder@bk-legal.com
dminnick@pillsburylaw.com
dpoitras@jmbm.com
drichards@finemanlawfirm.com
driley@allenmatkins.com
dwright@mmwr.com
ecf@bg.law
ejustison@ycst.com
emfox@seyfarth.com
enid.stuart@ag.ny.gov
erosenthal@rmgglaw.com
fournierd@pepperlaw.com
gdonilon@pwujlaw.com
gfmcdaniel@dkhogan.com
gtaylor@ashbygeddes.com
guilfoyle@blankrome.com
hornung@lsellp.com
howard.master@ag.ny.gov
hweg@robinskaplan.com
jalberto@bayardlaw.com
jay.hurst@oag.texas.gov
jbagdanov@bg.law
jbinford@foley.com
jeff.friedman@kattenlaw.com
jeffrey.wexler@pillsburylaw.com
jerry.hall@kattenlaw.com
jfalgowski@burr.com
jhagle@sidley.com
             Case 18-10601-MFW     Doc 1700   Filed 11/10/18   Page 11 of 12


jharker@cohenseglias.com
jhoover@beneschlaw.com
jledmonson@venable.com
jleto@letobassuk.com
jlevitan@proskauer.com
jmenton@robinskaplan.com
jparker@psazlaw.com
jreisner@irell.com
jspringwater@friedmanspring.com
jssabin@venable.com
jstang@pszjlaw.com
Karen@parklawllc.com
kathy.jorrie@pillsburylaw.com
kblock@loeb.com
kcapuzzi@beneschlaw.com
kcowens@venable.com
klyman@irell.com
lbassuk@letobassuk.com
lm@weissandspees.com
mail@morrisadelman.com
mark.desgrosseilliers@wbd-us.com
mark.minuti@saul.com
mary.caloway@bipc.com
mbusenkell@gsbblaw.com
mdelaney@robinskaplan.com
melorod@gtlaw.com
meltzere@pepperlaw.com
mharvey@mnat.com
mhelt@foley.com
mike@dcip.com
mlahaie@akingump.com
morgan.patterson@wbd-us.com
mstamer@akingump.com
mstrub@irell.com
mw@weissandspees.com
nmonhait@rmgglaw.com
nmoss@akingump.com
nramsey@mmwr.com
parrow@buchalter.com
paulsagan@paulhastings.com
rantonoff@blankrome.com
rbrady@ycst.com
rfeinstein@pszjlaw.com
rmersky@monlaw.com
roglenl@ballardspahr.com
rtrack@msn.com
sbeach@ycst.com
scottshelley@quinnemanuel.com
             Case 18-10601-MFW      Doc 1700   Filed 11/10/18   Page 12 of 12


scousins@bayardlaw.com
sgiugliano@diamondmccarthy.com
skatona@polsinelli.com
skuhn@akingump.com
sselbst@herrick.com
stern@lsellp.com
strattond@pepperlaw.com
summersm@ballardspahr.com
susanwilliams@paulhastings.com
susheelkirpalani@quinnemanuel.com
ted.berkowitz@ag.ny.gov
tgeher@jmbm.com
vrubinstein@loeb.com
wagnerr@gtlaw.com
wayne.smith@warnerbros.com
wbowden@ashbygeddes.com
wbrody@buchalter.com
